In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00033-CR
         ______________________________


   BRANDON EUGENE WASHINGTON, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the Sixth Judicial District Court
                Lamar County, Texas
                Trial Court No. 22385




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

        Brandon Eugene Washington has filed a notice of appeal for his conviction on his plea of

guilty pursuant to a negotiated plea agreement to the offense of aggravated robbery. Washington was

sentenced to ten years' imprisonment in accordance with that agreement.

        We have now received the clerk's record in this appeal. That record contains a certification

of Washington's right of appeal as required by Rule 25.2 of the Texas Rules of Appellate Procedure.

See TEX . R. APP . P. 25.2. The certification states this "is a plea-bargain case, and the defendant has

NO right of appeal" and is signed by Washington and his trial counsel.

        Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX . R. APP . P. 25.2(d). Because the trial court's certification

affirmatively shows Washington has no right of appeal, and because the record before us does not

reflect that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.

2005), we must dismiss the appeal.

        We dismiss the appeal for want of jurisdiction.



                                                        Jack Carter
                                                        Justice

Date Submitted:         March 18, 2008
Date Decided:           March 19, 2008

Do Not Publish



                                                   2